Vanguard Tax-Managed Small-Cap Fund Supplement to the Prospectus and Summary Prospectus for Admiral TM Shares dated April 7, 2014 Prospectus and Summary Prospectus Text Changes The paragraph and table under Fees and Expenses are replaced with the following: Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold Admiral Shares of the Fund. Shareholder Fees (Fees paid directly from your investment) Sales Charge (Load) Imposed on Purchases None Purchase Fee None Sales Charge (Load) Imposed on Reinvested Dividends None Redemption Fee None Account Service Fee (for certain fund account balances below $10,000) $20/year Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.10% 12b-1 Distribution Fee None Other Expenses 0.02% Total Annual Fund Operating Expenses 1 0.12% 1 The expense information shown in the table has been restated to reflect the removal of expenses incurred indirectly by the Fund through its investment in business development companies. The Fund's benchmark index no longer includes business development companies. (over, please) In the same section, under Example, the table illustrating hypothetical expenses is restated as follows: 1 Year 3 Years 5 Years 10 Years $12 $39 $68 $154 © 2014 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PS 103A 042014 Vanguard Tax-Managed Small-Cap Fund Supplement to the Prospectus and Summary Prospectus for Institutional Shares dated April 7, 2014 Prospectus and Summary Prospectus Text Changes The paragraph and table under Fees and Expenses are replaced with the following: Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold Institutional Shares of the Fund. Shareholder Fees (Fees paid directly from your investment) Sales Charge (Load) Imposed on Purchases None Purchase Fee None Sales Charge (Load) Imposed on Reinvested Dividends None Redemption Fee None Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.05% 12b-1 Distribution Fee None Other Expenses 0.03% Total Annual Fund Operating Expenses 1 0.08% 1 The expense information shown in the table has been restated to reflect the removal of expenses incurred indirectly by the Fund through its investment in business development companies. The Fund's benchmark index no longer includes business development companies. (over, please) In the same section, under Example, the table illustrating hypothetical expenses is restated as follows: 1 Year 3 Years 5 Years 10 Years $8 $26 $45 $103 © 2014 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PSI 136A 042014
